Citation Nr: 0717658	
Decision Date: 06/13/07    Archive Date: 06/26/07

DOCKET NO.  05-04 342	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel



REMAND

The veteran had active military service from August 1968 to 
March 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri.  The veteran's claim for service connection 
for PTSD was denied because there was no evidence that the 
veteran participated in combat, and there were no 
corroborated stressor events in the record.

The veteran claims to be suffering from PTSD as a result of 
his service in Vietnam.  The veteran's DD Form 214 reflects 
his military occupational specialty (MOS), as "helicopter 
repairman."  However, in the veteran's February 2005 VA Form 
9, Appeal to Board of Veterans' Appeals, he claims that, 
regardless of his MOS, if he was needed on a helicopter 
mission, he was used as an air crewman.  The veteran alleges 
that all missions were in unmarked choppers, and that no log 
books were kept.  According to the veteran, night missions 
consisted of firing guns and throwing grenades, and daylight 
missions entailed picking up the wounded and gathering body 
parts.  Other alleged stressor incidents were reported in a 
February 2004 outpatient treatment report, where the veteran 
claimed to have been shot down two times and to have crashed 
in the mountains.  After one specific crash, the veteran 
alleged that he carried the only other survivor for two days 
to avoid the enemy, and when the wounded crewmember died, he 
continued to walk through the jungle for two more days until 
he was rescued by another helicopter.  At a February 2004 
PTSD assessment by VA, the veteran also alleged that he was 
shot in the arm when enemy soldiers charged his crew while 
trying to board a helicopter.  The veteran grabbed the man 
who shot him and threw him into the Chinook chopper blades; 
the enemy soldier was chopped to pieces.  The veteran also 
reported that he had found crews from other downed 
helicopters who had been hung by the ankles and mutilated.  

In this case, there is no evidence in the record indicating 
that the veteran engaged in combat with the enemy.  Service 
personnel records show that the veteran was awarded the Army 
Commendation medal; however, the evidence does not show that 
the medal was awarded with the "V" device, which would 
signify combat.  Where VA determines that the veteran did not 
engage in combat with the enemy, the veteran's lay testimony, 
by itself, will not be enough to establish the occurrence of 
the alleged stressor.  Instead, the record must contain 
evidence which corroborates his testimony or statements.  See 
Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996).  

In August 2003, the RO requested that the veteran provide 
details regarding his alleged stressor events.  However, 
there is no indication in the record that the veteran ever 
responded to this request.  Although the veteran indicated 
numerous stressor events in the February 2004 outpatient 
treatment report, and on his VA Form 9, the veteran never 
provided VA with a specific time period, the names of any 
friends wounded or killed, or the unit to which he was 
assigned at the time these claimed incidents occurred.  To 
date, the veteran has identified no specific stressor 
information that allows for effective research.  

However, on his VA Form 9, the veteran referenced a fellow 
service member, G. R, who flew with him on various missions 
in Vietnam.  The veteran also indicated that he had not been 
in touch with G.R. for about 10 years.  In this case, because 
the veteran has identified a fellow service member who might 
be able to corroborate his stressor event(s), the Board will 
remand to give the veteran opportunity to augment his claim.

The Board also finds it curious that, on occasions when the 
veteran was evaluated by a psychiatrist, PTSD was not found.  
An assessment of PTSD was made only when he was seen by those 
of lesser qualifications.  This raises the question of 
whether the veteran indeed experiences PTSD as defined in 
DSM-IV.  Further evidentiary development to determine the 
correct psychiatric diagnoses would be helpful.  

Accordingly, the appellant's case is REMANDED to the Agency 
of Original Jurisdiction, (AOJ), for the following actions:

1.  The AOJ must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2006) are fully 
complied with and satisfied in accordance 
with 38 C.F.R. § 3.159 (2006).  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Specifically, the AOJ should 
provide the veteran with notification 
regarding the criteria for assigning 
disability ratings and for awarding of an 
effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The AOJ should contact the veteran 
and request that he provide details 
regarding any specific claimed stressor 
incidents.  Dates, places and units 
involved in any stressor event should be 
identified by the veteran.  Specifically, 
the veteran should be asked to confirm 
the dates and locations of helicopter 
missions he participated in, as well as 
his friend's unit of assignment.  Any 
additional information about his friend, 
such as his last known address, home town 
and state should be provided.  The 
veteran should be asked to make efforts 
to contact G.R. to obtain corroborating 
information.  The AOJ should then take 
the steps necessary to attempt to 
corroborate any specific stressor(s) 
identified by the veteran.  Any 
information obtained should be associated 
with the claims file.  If the search 
efforts produce negative results, 
documentation to that effect should be 
placed in the claim file.

3.  The veteran should be afforded a VA 
psychiatric examination by a physician 
with appropriate expertise to determine 
whether the veteran in fact experiences 
PTSD due to in-service stressor(s).  
Psychological testing necessary to 
determining whether the veteran has PTSD 
should be performed.  A diagnosis of PTSD 
under DSM-IV criteria should be made or 
ruled out.  If PTSD is diagnosed, the 
examiner should identify the specific 
stressor(s) supporting the diagnosis.  If 
PTSD is not diagnosed, the examiner 
should explain why the diagnosis was not 
made and why other examiners have 
concluded that the veteran likely has 
PTSD.  The claims folder, including a 
copy of this remand, must be made 
available to and reviewed by the 
examiner.

4.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issue on appeal in 
light of any information or evidence 
received.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).

